In an action to recover damages for personal injuries, etc., the defendant King & Low-Heywood Thomas School appeals from an order of the Supreme Court, Westchester County (Donovan, J.), entered June 3, 2002, which denied its motion for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is reversed, on the law, with costs, the motion is granted, the complaint is dismissed insofar as asserted against the appellant, and the action against the remaining defendant is severed.
*483In a prior related appeal, this Court determined that no nexus could be established between the alleged negligence of the codefendants and the plaintiffs’ injuries (see Anonymous v Dobbs Ferry Union Free School Dist., 290 AD2d 464 [2002]). Since the proximate cause issue to be decided here is identical to that determined in the prior appeal, and the plaintiffs have failed to establish that they were not given a full and fair opportunity to litigate it, the doctrine of collateral estoppel bars the relitigation of this issue (see D'Arata v New York Cent. Mut. Fire Ins. Co., 76 NY2d 659, 664 [1990]; Kaufman v Eli Lilly & Co., 65 NY2d 449, 456 [1985]; Lozada v GBE Contr. Corp., 295 AD2d 482, 483 [2002]). Accordingly, the appellant is entitled to dismissal of the complaint insofar as asserted against it.
In light of our determination, the appellant’s remaining contentions are academic. Smith, J.P., Goldstein, Crane and Rivera, JJ., concur.